DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted July 5, 2022, has been received. The amendment of claims 1, 4-8, 10, and 13-16, is acknowledged.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to an image processing apparatus including a processor for controlling a print execution unit including a print head, a main scanning unit, a sub scanning unit, and a memory storing color conversion profiles.
The cited art, U.S. Patent Pub. 2016/0191745 (“Morikawa”), discloses a similar image processing apparatus including a processor for controlling a print execution unit including a print head, a main scanning unit, a sub scanning unit, and a memory storing color conversion profiles.  However, the cited art does not appear to explicitly disclose or suggest the first color conversion profile, the second color conversion profile, and the third color conversion profile being used for converting a first type color value into a second type color value having a plurality of component values corresponding to respective ones of a plurality of types of ink including the first type ink and the second type ink, wherein when the first partial print prints colors based on color values of the second type color value converted from original color values of the first type color value by using the first color conversion profile, a color gamut formed by the colors printed by the first partial print includes the common gamut and excludes at least part of the first special gamut, wherein when the second partial print prints colors based on color values of the second type color value converted from original color values of the first type color value by using the Page 2 of 16Application No. 17/164,397Docket No.: 006797.00980\US Amendment dated July 5, 2022 Reply to Office Action of April 6, 2022 second color conversion profile, a color gamut formed by the colors printed by the second partial print includes the common gamut and excludes at least part of the second special gamut, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853